DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claim 16 recites the limitation “the confidence score” in the claim’s fifth line on page 33. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 7, 8, 9, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al (US 2014/0122059 A1: hereafter – Patel) in view of Capper et al (US 2014/0250195 A1: hereafter – Capper).
For claim 1, Patel discloses a method implemented by one or more processors of a client device (Patel: [0039] — processor; [0041] — a voice device; FIGURE 1B Part 110 — media device), the method comprising:
capturing, via at least one microphone of the client device, audio data that captures a spoken utterance of a user (Patel: [0041] — microphone on the client device to receive voice input from the user);
processing the audio data to generate current text that corresponds to the spoken utterance, wherein processing the audio data to generate the current text utilizes a voice-to-text model stored locally on the client device (Patel: [0071] — a speech-to-text service which translates input speech to a textual representation; FIGURE 1B Part 167 — Text/Audio Convertor (which is stored locally on the client device); [0071] — speech to text conversion being a part of the media device);
processing the second audio data to generate a second text utilizing the voice-to-text model stored locally on the client device (Patel: [0041] — microphone on the client device to receive voice input from the user; [0071] — speech to text conversion being a part of the media device).
The reference of Patel provides teaching for receiving input speech and locally converting it to the text. It fails to provide teaching for the matching of the input text to a text-response map in order to provide a response to the text of a user’s input.
The reference of Capper is now introduced to teach this as:
accessing a text-response map stored locally on the client device, wherein the text-response map includes a plurality of mappings, each of the mappings defining a corresponding direct relationship between corresponding text and a corresponding response based on the corresponding text being previously generated from previous audio data captured by the client device and based on the corresponding response being previously received from a remote system in response to transmitting, to the remote system, at least one of the previous audio data and the corresponding text (Capper: [0152]-[0159] — a chatbot service able to receive questions form a user and a response is provided to a best match of the user’s input based on a knowledge association library (taken as the text-response map); [0063] — receiving from a central repository (remote system), training material as submissions of a set of questions and answers (generating training data from previously captured data by the client); [0075] — training material can include input messages received during a conversation (which after processing, would be previously received text data));
determining, by the client device, that the corresponding texts of the text-response map fail to match the current text (Capper: [0222] — determining that no match is found for the input text);
transmitting, to a remote system, the audio data or the current text (Capper: [0075] — training material can include input messages received during a conversation (which after processing, would be previously received text data);
receiving, from the remote system in response to submitting the audio data or the current text, a response (Capper: [0063] — receiving from a central repository (remote system), training material as submissions of a set of questions and answers);
updating the text-response map by adding a given text mapping, the given text mapping defining a direct relationship between the current text and the response (Capper: [0075] — the knowledge association dictionary (text-response map) which contains question-answer pairs may be updated in real time with training data wherein the training data can include input messages received from a correspondent during a conversation);
capturing, subsequent to updating the text-response map, second audio data (Capper: [0063] — receiving from a central repository (remote system), training material as submissions of a set of questions and answers (indicating the updating process));
determining, based on the text-response map, that the current text matches the second text (Capper: [0152]-[0159] — a chatbot service able to receive questions form a user and a response is provided to a best match of the user’s input based on a knowledge association library); and
in response to determining that the current text matches the second text, and based on the text-response map including the given text mapping that defines the direct relationship between the current text and the response:
causing the response, from the text-response map, to be implemented (Capper: [0152]-[0159] — a chatbot service able to receive questions form a user and a response is provided to a best match of the user’s input based on a knowledge association library).
Hence, at the time the application was effectively filed, one ordinary skill in the art would have found it obvious to incorporate the teaching of Capper into that of Patel, given the predictable result of engaging with the user making use of responses that are most-likely to properly match the user’s inputs based on sourced data.
For claim 7, claim 1 is incorporated and the combination of Patel in view of Capper discloses the method, wherein the spoken utterance comprise a query or command and the response comprises a response to the query or command (Patel: [0036] — receiving a user’s voice command; [0087] — transmitting a search query based on the textual representation of a user’s voice inpyt; [0035] — returning results in response to transmitted queries).
For claim 8, claim 7 is incorporated and the combination of Patel in view of Capper discloses the method, wherein the response comprises information indicated to be of interest in the query or command (Patel: [0093] — when a user provides the query ‘get me all movies currently playing,’ the system may filter out the word ‘movies’ (taking ‘movies’ out as being of interest in the query)).
For claim 9, claim 1 is incorporated and the combination of Patel in view of Capper discloses the method, wherein, in the text-response map stored locally on the client device, one or more of the mappings comprises:
a corresponding mapping between a corresponding text comprising a query or command and a corresponding response to said query or command (Capper: [0063], [0075] — a knowledge association dictionary containing frequently asked questions and answers (a set of questions and answers, which indicates a mapping between queries and responses)).
For claim 10, claim 1 is incorporated and the combination of Patel in view of Capper discloses the method, wherein the corresponding responses in the text-response map stored locally on the client device comprise information indicated to be of interest in the corresponding texts (Patel: [0093] — when a user provides the query ‘get me all movies currently playing,’ the system may filter out the word ‘movies’ (taking ‘movies’ out as being of interest in the query)).
As for claim 11, device claim 11 and method claim 1 are related as device and the method of using same, with each claimed element’s function corresponding to the claimed method step. Patel provides voice device having a microphone [0041], a processor [0039], output devices [0052]-[0053], and instructions stored on a main memory device [0105], suitable to read upon the limitations of this claim. Accordingly, claim 11 is similarly rejected under the same rationale as applied above with respect to method claim 1.
For claim 18, claim 11 is incorporated and the combination of Patel in view of Capper discloses the client device, wherein causing the response to be implemented comprises causing at least one of the output devices to render the response (Capper: [0131] — output messages being displayed to a correspondent).
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0122059 A1) in view of Capper (US 2014/0250195 A1) as applied to claim 1, further in view of Behere et al (US 2015/0095267 A1: hereafter – Behere).
For claim 6, claim 1 is incorporated but the combination of Patel in view of Capper fails to disclose the limitations of this claim, for which Behere is now introduced to teach as the method, wherein updating the text-response map includes removing one or more mappings from the text-response map (Behere: [0035] — updating a FAQ list may include removing associated answers as well as similar questions from the existing list (the FAQ here is interpreted as the text-response map)).
The combination of Patel in view of Capper provides teaching for the updating of a text-response map but differs from the claimed invention in that the claimed invention fails to teach that the updating includes removing one or more mappings. This is now new to the art as the reference of Behere goes to show above. hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Behere into that of the combination, given the predictable result of removing redundancies that would be caused by the presence of similar or duplicate question-answer pairs occurring within the text-response map.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0122059 A1) in view of Capper (US 2014/0250195 A1) as applied to claim 11, further in view of Alders et al (US 2018/0341643 A1: hereafter – Alders).
For claim 12, claim 11 is incorporated but the combination of Patel in view of Capper fails to teach the limitations of this claim, for which Alders is now introduced to teach as the client device, wherein the response comprises a command and wherein causing the response to be implemented comprises causing the command to be provided to a smart device to alter a state of the smart device (Alders: [0044] — receiving user queries at a smart speaker and responding to the user’s command so as to control a smart device (thereby altering the state of the smart device)).
The combination of Patel in view of Capper provides teaching for causing a response to be presented in response to an utterance, but differs from the claimed invention in that the claimed invention fails to teach that the response causes a command to be implemented at a smart device to alter the state of the smart device. This however isn’t new to the art as the reference of Alders is shown to provide above. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Alders into that of the combination, given the predictable result of an ease of interaction of a smart device with the user, the smart device being able to display the action requested by the user.
For claim 13, claim 12 is incorporated and the combination of Patel in view of Capper further in view of Alder discloses the client device, wherein the smart device is a lighting device (Alders: [0002] — a smart device being a light which can be turned on or off).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0122059 A1) in view of Capper (US 2014/0250195 A1) as applied to claim 11, further in view of Taubman et al (U.S. 9,679,568 B1: hereafter – Taubman).
For claim 16, claim 11 is incorporated and the combination of Patel in view of Capper discloses the client device, wherein the method further comprises:
submitting the second audio data to the remote system (Patel: [0045] — a speech-to-text service which is remote from the media device (indicating that the audio input is submitted to a remote system); [0071] — received voice input is transmitted to a speech-to-text service).
The combination of Patel in view of Capper however fails to disclose the further limitations of this claim, for which Taubman is now introduced to teach as the client device, wherein the method further comprises:
receiving, in response to submitting the second audio data, a second server response from the remote system (Taubman: Col 17 lines 23-31 — making use of information received from a question-answer pair score repository server or a search engine server to generate an answer to the user’s question); and
updating the confidence score based on the second server response (Taubman: Col 18 lines 37-53 — adjusting the confidence score associated with a question-answer pair).
The combination of Patel in view of Capper provides teaching for sending a second audio data to a remote system but particularly fails to teach of updating a confidence score based on the response. This is however seen to be taught by the reference of Taubman. Hence, at the time the application was effectively filed, one of ordinary skill in the art would have found it obvious to incorporate the teaching of Taubman into that of the combination, given the predictable result that updating the confidence score would establish a query with an associated response.
Allowable Subject Matter
Claims 2, 3, 4, 5, 14, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Yao (US 2019/0129938 A1) provides teaching for sending commands to control a smart light based on a determined input [0044].
See PTO-892.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657